DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed April 5, 2021, with respect to the prior art rejections of claims 10-12, 14, and 16 and with respect to the double patenting rejection of claim 4 have been fully considered and are persuasive.  The above rejections of claims 4, 10-12, 14, and 16 have been withdrawn. 
Applicant's arguments filed, filed April 5, 2021, with respect to the prior art rejections of claims 1-9 have been fully considered but they are not persuasive. Previously cited 
US 2009/0116807 to Fabrykowski et al. (hereinafter “Fabrykowski”) teaches, in Figure 10, rotation of a base wall (20) for mounting in two orientations (locked and unlocked) for alternate mounting configurations. The above interpretation of rotation for mounting in locked and unlocked mounting configurations is reasonable, especially in light of newly submitted 
US 2017/0199344 to Kowalczyk et al. (hereinafter “Kowalczyk”), which is provided solely as a teaching reference to provide evidentiary basis for the reasonableness of the interpretation of Fabrykowski, and not as a modifying reference.  Kowalczyk, which discloses a similar structure as that of Fabrykowski (see, for instance, Figs. 3 and 5), explicitly teaches, in claim 1, rotation of a wall for mounting in either a locked or an unlocked configuration. As such, Examiner maintains the validity of the outstanding claim rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fabrykowski.
Regarding claim 1, Fabrykowski teaches a modular connector closure (1) for attachment to a splice case comprising: 
a base/body portion (2) adapted to attach to cover a bottom splice case including, a base wall and a sidewall, wherein the side wall extends around and perpendicularly from an external perimeter of the base wall (Fig. 1);
a removable knockout panel provided in the base wall, wherein the removal of the knockout panel provides an opening in the base wall to access components in the splice case from the connector closure (pars. 34, 35, 37); 
a separation wall (3) extending from and perpendicular to the base wall that forms a first compartment (left) and a second compartment (right) defined by the base wall, sidewall, and the separation wall, the first compartment providing access to the bottom splice case, and the second compartment including at least one associated distribution component;

the second compartment including at least one distribution component (5); and 
at least one connector receptacle (4) mounted in the separation wall where the receptacle establishes a signal connection between a cable of the associated cable assembly located in the first compartment with an associated distribution component located in the second compartment; 
a first cover (8) mounted to the base portion that encloses the first compartment; and 
a second cover (6) that encloses the second compartment, wherein the second cover is mounted to the base portion and hinged to the sidewall such that the second cover has an open state allowing selective access to the second compartment and a closed state preventing access to the second compartment (Figs. 9, 10); and
wherein the base wall can be rotated for mounting in one of a first and second orientations for alternate mounting configurations (Fig. 10; see discussion in “Response to Arguments,” above).
Regarding claim 2, Fabrykowski teaches that the base wall is a removable base plate including a connector that secures the removable base plate to the sidewall (pars. 34, 35, 37).
Regarding claim 16, Fabrykowski teaches a selectively configurable bottom wall that can be rotated for mounting in one of first and second orientations for alternate mounting configurations (pars. 8, 11, 34, 37).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fabrykowski in view of US 2006/0222309 to Grubish et al. (hereinafter “Grubish”).
Regarding claim 3, Fabrykowski teaches the limitations of the base claim 1. Fabrykowski does not explicitly teach a first sealing member provided on an underside perimeter portion of the first cover. Grubish teaches a sealing member provided on an underside perimeter portion of a cover of a connector closure (pars. 38, 40, 43, 45, 46, 49, 51). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connector closure of Fabrykowski to include a sealing member for the first cover, as taught by Grubish. The motivation would have been to prevent contaminants from entering the enclosure.
Regarding claim 5, Fabrykowski teaches the limitations of the base claim 1. Fabrykowski does not explicitly teach that the associated distribution component is a drop line. Grubish teaches a connector closure comprising a drop line (pars. 8, 9, 38, 40, 43, 44, 50, 52, 53, 55, 56, 58, 59). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connector closure of Fabrykowski to include a drop line, as taught by Grubish. The motivation would have been to utilize a common distribution component (par. 58).


Regarding claims 7-9, Fabrykowski teaches the limitations of the base claim 1. Fabrykowski does not teach a plurality of cable retention channels adapted to accommodate an associated distribution component and a sealant disposed in the cable retention channels, wherein the sealant prevents moisture and dust ingress into the second compartment and is adapted to surround a perimeter of an associated distribution component and conform to a contour for receipt in a cable retention channel. Grubish teaches a connector closure comprising a plurality of cable retention channels adapted to accommodate an associated distribution component (par. 48) and a sealant disposed in the cable retention channels, wherein the sealant prevents moisture and dust ingress into the second compartment and is adapted to surround a perimeter of an associated distribution component and conform to a contour for receipt in a cable retention channel (par. 43).It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connector closure of Fabrykowski to include a plurality of cable retention channels and a sealant disposed in the channels, as taught by Grubish. The motivation would have been to increase the stability of the cables within the closure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrykowski in view of US 2015/0309275 to Johnson et al. (hereinafter “Johnson”).
Fabrykowski teaches the limitations of the base claim 1. Fabrykowski does not explicitly teach that the at least one connector receptacle is a push-to-connect connector. Johnson teaches a push-to-connect connector receptacle (par. 14). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the connector receptacle of Fabrykowski with the push-to-connect connector of Johnson. The motivation would have been to improve ease of connection and disconnection.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fabrykowski in view of US 5,133,038 to Zipper (hereinafter “Zipper”).
Fabrykowski teaches the limitations of the base claim 1. Fabrykowski does not explicitly teach an external strain relief mounted to an external surface of the body. Zipper teaches an external strain relief mounted to an external surface of the body (col. 4, lines 21-39). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the closure of Fabrykowski so as to comprise an external strain relief mounted to an external surface of the body, as taught by Zipper. The motivation would have been to provide relief from external strain.

Allowable Subject Matter
Claims 10-12, 14, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 10-12 and 14, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a first compartment, a second compartment, and a splice compartment; 
the first and second compartment forming a body portion adapted to attach to cover the splice compartment comprising a first base wall and a first sidewall, wherein the first sidewall extends around and perpendicularly from an external perimeter of the base wall; 
a separation wall extending from and perpendicular to the first base wall forms the first compartment and the second compartment defined by the first base wall, the first sidewall, and the separation wall; 

the bottom splice compartment comprising a splice tray and at least one of fiber management features; a second base wall, a second side wall, wherein the second sidewall extends around and perpendicularly from an external perimeter of the base wall.
Regarding claim 16, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious a separation wall extending from and perpendicular to the base wall that forms a first compartment and a second compartment defined by the base wall, sidewall, and the separation wall, the first compartment providing access to the bottom splice case, and the second compartment including at least one associated distribution component; 
at least one connector receptacle mounted in the separation wall that establishes a signal connection between an associated cable accessible in the first compartment to an associated distribution component located in the second compartment; and 
a first cover that encloses the first compartment and a second cover that encloses the second compartment, wherein the second cover is hinged to the sidewall such that the second cover has an open state allowing access to the second compartment and a closed state preventing access to the second compartment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/JERRY M BLEVINS/Primary Examiner, Art Unit 2883